DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 09 February 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a gas shower head that includes a plurality of central holes having a first hole density disposed in a central region of a plate, a plurality of first peripheral holes having a second hole density greater than the first hole density in a first peripheral region of the plate, and a plurality of second peripheral holes having a third hole density greater than 
Claims 17-20 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method for forming a semiconductor structure that includes forming an insulating film on a substrate, and forming a redistribution layer (RDL) on the insulating film, wherein the insulating film includes a first portion and a second portion between the first portion and a circumference of the insulating film, wherein the first portion of the insulating film has a first thickness, wherein the second portion of the insulating film has a second thickness, wherein the second thickness is greater than the first thickness, and wherein the second portion of the insulating film forms a topmost surface for the insulating film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws